          Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 1 of 26
                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
________________________________________________
N.G., a minor, by and through                    :
BRITTANY GONZALEZ, N.G.’s                        :
Parent and Natural Guardian                      :
c/o Kline & Specter, P.C.                        :    No. 2:21-cv-754
1525 Locust Street                               :
Philadelphia, PA 19102                           :
                                                 :    JURY TRIAL DEMANDED
        and                                      :
                                                 :
BRITTANY GONZALEZ                                :
c/o Kline & Specter, P.C.                        :
1525 Locust Street                               :
Philadelphia, PA 19102                           :
                                                 :
                                 Plaintiffs      :
                                                 :
        v.                                       :
                                                 :
INSTANT BRANDS, INC.                             :
495 March Road,                                  :
Suite 200,                                       :
Kanata, ON, Canada K2K 3G1                       :
                                                 :
        and                                      :
                                                 :
TARGET CORPORATION                               :
d/b/a TARGET STORES                              :
1000 Nicollet Mall                               :
Minneapolis, MN 55403                            :
                                                 :
                                                 :
                                                 :
                                 Defendants      :
                                                 :
______________________________________________ :
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 2 of 26




                                 CIVIL ACTION COMPLAINT

       Plaintiffs, minor N.G., by and through Brittany Gonzalez, minor Plaintiff N.G.’s parent

and natural guardian, and Brittany Gonzalez, in her Individual capacity, by and through their

undersigned counsel, Kline & Specter, P.C., hereby bring this action against Defendants, Instant

Brands, Inc. and Target Corporation, d/b/a Target Stores, and in support thereof aver as follows:

                           PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff, N.G. is a two-year-old girl and minor resident of the Commonwealth of

Pennsylvania who may be reached through her counsel at the above-noted address.

       2.      Plaintiff Brittany Gonzalez is minor Plaintiff N.G.’s parent and natural guardian

and a citizen and resident of the Commonwealth of Pennsylvania who may be reached through her

counsel at the above-noted address.

       3.      Defendant Instant Brands, Inc. is a Canadian corporation with its principal place of

business at 495 March Road, Suite 200, Kanata, ON, Canada K2K 3G1, and as such is deemed to

be a citizen of the Country of Canada.

       4.      At all relevant times hereto, Instant Brands, Inc. conducted systematic and

continuous business activity within this judicial district.

       5.      More specifically, Instant Brands, Inc. distributes products for sale at retail stores

within the Commonwealth of Pennsylvania within this judicial district, including, among other

places, the Target store at 600 Cahuvet Drive, Pittsburgh, Pennsylvania, 15275, where Plaintiff

Brittany Gonzalez purchased the “Instant Pot” at issue in this case.

       6.      Defendant, Target Corporation d/b/a Target Stores (sometimes hereinafter

“Target”) is an American corporation, organized and existing under the laws of the State of




                                                  2
          Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 3 of 26




Minnesota with a principal place of business at 1000 Nicollet Mall, Minneapolis, Minnesota,

55403.

         7.     Target owns and operates retail stores within this judicial district, including, among

other places, the Target store at 600 Cahuvet Drive, Pittsburgh, Pennsylvania, 15275, where

Plaintiff Brittany Gonzalez purchased the Instant Pot at issue in this case.

         8.     Subject matter jurisdiction is proper under 28 U.S.C. § 1332 because Plaintiffs and

Defendants are residents of separate states and because the amount in controversy is in excess of

seventy-five thousand dollars ($75,000.00) exclusive of interest and costs.

         9.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to this claim, namely Plaintiff Brittany Gonzalez’s purchase of the

Instant Pot at issue as well as the accident involving the Instant Pot set forth more fully herein,

occurred in this judicial district.

         10.    Alternatively, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(3)

because Defendants Instant Brands, Inc. and Target have sufficient minimum contacts with the

Commonwealth of Pennsylvania and have intentionally availed themselves of the markets within

Pennsylvania through the promotion, sale, marketing, and distribution of their products, including

Instant Pots like the one at issue.

                                      OPERATIVE FACTS

         11.    Defendant Instant Brands, Inc. is in the business of designing, manufacturing,

warranting, marketing, distributing, and selling the Instant Pot at issue.

         12.    Defendant Target Corporation d/b/a Target Stores is one of the largest retailers in

the world. Target sells a variety of types of Instant Pot pressure cookers, including the one at issue

in this case, and prominently markets the Instant Pot brand on its website to this day.




                                                  3
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 4 of 26




        13.      The Instant Pot is a pressure cooker device that Instant Brands, Inc. claims prepares

“healthy and delicious meals, simply and quickly.”1

        14.      The website for the Instant Pot claims the device is equipped with “11 Safety

Mechanisms to eliminate many common errors which may cause harm or spoil food.”2

        15.      More specifically, the Instant Pot website claims the Instant Pot contains the

following safety features:

    x   Steam Release – Releases excess pressure by venting steam through the steam
        release valve/handle.

    x   Anti-Block Shield – A stainless steel cover which prevents food particles from
        entering the steam release pipe, reducing the risk of blockages.

    x   Safety Lid Lock – When cooker is pressurized, the lid will automatically lock to
        prevent opening the cooker. Do not attempt to force the lid open while the cooker
        is pressurized.

    x   Lid Position Detection – If the lid is not in a safe position for pressure cooking, the
        cooker will not allow cooking to begin.

    x   Automatic Temperature Control – Regulates heating to ensure the inner pot remains
        within a safe temperature range, based on the program.

    x   Overheat (Burn) Protection – Overheating may occur if:

              o After Sautéing, inner pot has not been deglazed— food is stuck to
                the bottom

              o The pressure cooker is being operated without sufficient cooking
                liquid

              o The inner pot is not making full contact with the heating element

              o The inner pot encounters a heat distribution issue, such as when
                starch accumulates on the bottom of the inner pot.

The cooker will reduce the risk of burning food by lowering the heat output.

1
 https://instantpot.com/about-instant-brands/ (last visited April 5, 2021).
2
  https://instantpot.com/11-safety-mechanisms-2/ (last visited April 5, 2021) (emphasis added and in
original).


                                                   4
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 5 of 26




    x   Automatic Pressure Control – Maintains working pressure levels. Suspends heating
        if pressure exceeds pressure level limits.

    x   Electrical fuse – Cuts off power if the electrical current exceeds safety limits.

    x   Thermal Fuse – Cuts off power if the internal temperature exceeds safety limits.

    x   Leaky Lid Detection – If there is steam leakage from the lid (such as, sealing ring
        not installed, or steam release handle being in “Venting” and not “Sealing”
        position) the cooker will not pressurize. Loss of steam may cause food to burn. The
        cooker monitors the pre-heating time and lowers heat output if working pressure is
        not reached within 40 minutes.

    x   Self-Diagnostic – Scans components for errors. Displays error codes on-screen.3

        16.    The Instant Pot User Manual, which was written and distributed by Instant Brands,

Inc., also states “[u]ntil cooker pressurizes and float valve has popped up, lid will be removable.

Once pressurized, lid will lock.”4

        17.    In addition to its website and User Manual, Instant Brands, Inc., through its

trademark Instant Pot, utilizes media outlets and social media platforms such as YouTube to

promote the Instant Pot as a safe and reliable product, even though it is not.

        18.    More specifically, a YouTube video on Instant Pot’s YouTube page entitled

“Getting to Know Your New Instant Pot IP-DUO”5 states as follows:

    x   “Congratulations on buying the most advanced kitchen appliance on the market.”6

    x   “The first thing you need to know about your IP-DUO is that you don’t need to be
        afraid of it, as many people are afraid of stovetop pressure cookers.”7

    x   “With 10 safety features built in, you can use your Instant Pot with confidence,
        knowing that it is not going to explode.”8


3
  Id.
4
  Instant Pot Smart Wifi User Manual, attached as Exhibit A, at 12.
5
  https://www.youtube.com/watch?v=w1RKj9E8TY0 (last visited April 5, 2021)
6
  Id. at 0:21.
7
  Id. at :37.
8
  Id. at :46.


                                                  5
            Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 6 of 26




      x   “In addition, keep in mind that your Instant Pot operates at relatively low pressures
          of 11 to 12 psi or lower, depending on the pressure setting that you use.”9

          19.    In a similar video on Instant Pot’s YouTube page entitled “Introducing Instant Pot

IP-DUO series electric pressure cooker,” spokesperson Laura Pazzaglia, boasts Instant Pot’s

safety, stating that “once the lid is locked, and the contents are under pressure, there is no way to

open the pressure cooker.”10

          20.    The claims set forth in these various sources, all created, published, and distributed

by Instant Brands, Inc., through its trademark Instant Pot, are affirmative misrepresentations that

caused justifiable reliance among thousands of consumers and users, including Plaintiffs, with

disastrous effects.

          21.    These representations are not just misleading; they are out-and-out false and put

consumers and users like Plaintiffs at significant, undue risk of severe and permanent injury.

          22.    On August 18, 2020, Brittany Gonzalez purchased                    an   Instant Pot,

“Smart Wifi” model, from the Target store at 600 Cahuvet Drive, Pittsburgh, Pennsylvania, 15275.

          23.    Brittany Gonzalez purchased the Instant Pot to cook for herself and her family,

including minor Plaintiff N.G., and did so with the reasonable expectation that it was properly

designed and manufactured, not unreasonably dangerous, and free from defects of any kind, and

that it was safe for its intended, foreseeable use.

          24.    However, the Instant Pot was defectively and negligently designed and

manufactured by Instant Brands, Inc. in that it failed to properly function as to prevent the lid from

being removed with normal or no force while the unit remained pressurized, despite the appearance

that all the pressure had been released, during the ordinary, foreseeable and proper use of cooking


9
    Id. at :55.
10
     https://www.youtube.com/watch?v=bVA2EqPf0s0&t=171s (last visited April 5, 2021) at 6:44.


                                                      6
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 7 of 26




food with the product, placing the Plaintiffs, their family, and similar consumers and users in danger

while using the Instant Pot.

       25.     Instant Pots possess defects that make them unreasonably dangerous for their

intended use by ordinary and average consumers, such that a reasonable person would conclude

the probability and seriousness of harm caused by the product outweigh the burden or costs of

taking precautions, because the lid can be rotated and opened while the unit remains pressurized.

       26.     Economic, feasible, and safer alternative designs were available that could have

prevented the Instant Pot’s lid from being rotated and opened while pressurized.

       27.     Defendants knew or should have known that Instant Pots possess defects that pose

a serious safety risk to Plaintiffs and the public. Nevertheless, Defendants continue to ignore to

and/or conceal their knowledge of the Instant Pots’ defects from the general public and continue

to generate a substantial profit from the design, manufacture, and/or sale of Instant Pot pressure

cookers, demonstrating a callous, reckless, and depraved indifference to the health, safety, and

welfare of Plaintiffs and consumers and users like them.

       28.     The Instant Pot in general and the Instant Pot at issue in this case was unreasonably

dangerous in one or more of the following respects:

               a) The Instant Pot was designed such that the lid could be opened while still under
                  pressure, causing scalding hot contents to erupt from the pot when opened;

               b) The Instant Pot was manufactured such that the lid could be opened while still
                  under pressure, causing scalding hot contents to erupt from the pot when
                  opened;

               c) The Instant Pot failed to warn that the lid could be opened while still under
                  pressure, causing scalding hot contents to erupt from the pot when opened;

               d) The Instant Pot did not comply with applicable industry standards, including
                  UL, ASTM, and ANSI standards;




                                                  7
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 8 of 26




               e) The Instant Pot’s website states in reference to the “Safety Lid Lock” that,
                  “[w]hen cooker is pressurized, the lid will automatically lock to prevent
                  opening the cooker. Do not attempt to force the lid open while the cooker is
                  pressurized[,]” when in fact the lid could be opened with normal force when
                  the pot is under pressure, causing scalding hot contents to erupt from the pot
                  when the lid is opened.

               f) YouTube videos created by Instant Brands, Inc. state that users do not need to
                  be afraid of it, that it “is not going to explode,” and that the lid cannot be opened
                  once the pot is under pressure, when in fact the lid could be opened when the
                  pot is under pressure, causing scalding hot contents to erupt from the pot when
                  the lid is opened.

               g) The Instant Pot’s User Manual states, “[o]nce pressurized, lid will lock[,]”
                  when in fact the lid could be opened when the pot is under pressure, causing
                  scalding hot contents to erupt from the pot when the lid is opened;

               h) The Instant Pot was designed such that the float valve could be in the down
                  position when the contents were still under pressure, rendering the safety
                  feature of locking the lid ineffective, causing scalding hot contents to erupt from
                  the pot when the lid was opened;

               i) The Instant Pot was manufactured such that the float valve could be in the down
                  position when the contents were still under pressure, rendering the safety
                  feature of locking the lid ineffective, causing scalding hot contents to erupt from
                  the pot when the lid was opened;

               j) The Instant Pot was not adequately tested before distribution and sale; and

               k) The Instant Pot marketing, instructions, and packaging, misrepresented its
                  safety characteristics and the inability to open the lid when the pot was under
                  pressure, when in fact it could be opened under pressure.

       29.     Like many other consumers and users before them, Plaintiffs’ injuries resulted from

the lid being removable when their Instant Pot was under extreme and dangerous amounts of

pressure, despite Instant Brands, Inc.’s representations that when the “cooker is pressurized, the

lid will automatically lock to prevent opening the cooker.”

       30.     More specifically, on September 18, 2020, Brittany Gonzalez was making soup in

the Instant Pot.




                                                  8
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 9 of 26




       31.     After adding her desired ingredients, Brittany Gonzalez properly closed the lid and

began the cooking process, setting the timer for sixty minutes.

       32.     Once the cooking process was completed, Brittany Gonzalez saw an error message

on the screen stating “burn.”

       33.     Consistent with her understanding of the functionality of the Instant Pot, Brittany

Gonzalez released the pressure valve.

       34.     After she believed the pot was no longer under pressure, she began to take off the

lid.

       35.     As soon as Brittany Gonzalez began to take off the lid, during which she used no

force, and the lid came off with ease, the lid shot open with great force, spewing the scalding hot

contents of the cooker into Plaintiffs’ kitchen, making contact with minor Plaintiff N.G., who was

on a nearby chair.

       36.     Brittany Gonzalez used all of her strength to try to keep the lid closed, but the forces

from within the defective Instant Pot were too great, and the contents within continued to fly out.

       37.     As soon as the scalding hot contents of the Instant Pot contacted minor Plaintiff

N.G., she screamed in pain.

       38.     Brittany Gonzalez immediately noticed that her daughter had suffered serious burns

and called 9-1-1.

       39.     Minor Plaintiff N.G. was taken to Mercy Hospital, where her burns were treated.

       40.     As a direct and proximate result of defects in the Instant Pot, minor Plaintiff N.G.

sustained third degree burns to her face, neck, chest, left shoulder, anterolateral left arm, and radial

left forearm, requiring significant debridement and/or skin grafting.




                                                   9
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 10 of 26




        41.     Minor Plaintiff N.G.’s treatment is ongoing and, on information and belief, will

continue well into the future and/or for the rest of her life.

        42.     Minor Plaintiff N.G.’s injuries are severe and permanent, and include:

                a) Third degree burns all over her left side face, left shoulder, chest, left arm, and

                    left leg;

                b) Diffuse, permanent hypertrophic scarring all over her left side, including her

                    face, left shoulder, chest, left arm, and left leg;

                c) Shoulder contracture and/or impaired scapular mechanics, also known as

                    “frozen shoulder,” and other impairment in use of left arm;

                d) Past medical expenses;

                e) Future medical expenses;

                f) Past pain and suffering;

                g) Future pain and suffering;

                h) Past severe emotional distress;

                i) Future severe emotional distress;

                j) Embarrassment and humiliation;

                k) Loss of enjoyment of life;

                l) Permanent disfigurement; and

                m) Other injuries that may be identified in discovery.

        43.     Brittany Gonzalez, who was in the zone of danger and witnessed the horrific

accident to her young daughter, suffered the following injuries:

                a) Past severe emotional distress;

                b) Future severe emotional distress;




                                                   10
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 11 of 26




                c) Past medical expenses;

                d) Future medical expenses;

                e) Loss of enjoyment of life; and

                f) Other injuries that may be identified in discovery.

       44.      As a direct and proximate result of Defendants’ defective product, their failure to

warn consumers of such defects, their negligent misrepresentations, their failure to remove a

product with such defects from the stream of commerce, and, in the case of Instant Brands Inc.’s

negligent design and negligent/reckless concealment of such defects, Plaintiffs used an

unreasonably dangerous pressure cooker, which resulted in the significant bodily and mental

injuries as set forth above.

                                             COUNT I
                                STRICT PRODUCTS LIABILITY
                               Minor Plaintiff N.G. v. All Defendants

       45.      Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

       46.      At all relevant times hereto, Defendants knew or should have known of the

foreseeable risk of burn injury inherent in the design of the Instant Pot.

       47.      At the time Defendants designed, manufactured, marketed, sold, and distributed

the subject Instant Pot, it was defective in its design, unreasonably dangerous, and unsafe for its

intended purpose because it did not provide adequate protection against the foreseeable risk of

burn injury.

       48.      The Instant Pot at issue was in the same or substantially similar condition as

when it left the possession of Defendants.

       49.      Plaintiffs did not misuse or materially alter the Instant Pot.




                                                  11
        Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 12 of 26




       50.    The Instant Pot did not perform as safely as an ordinary consumer would have

expected it to perform when used in a reasonably foreseeable way.

       51.    Further, a reasonable person would conclude that the possibility and seriousness of

harm outweighs the burden or cost of making the Pressure Cookers safe.

       52.    The Instant Pot was defective, subjecting Defendants to strict liability, in one or

more of the following respects:

              a) The Instant Pot was designed such that the lid could be opened while still under
                 pressure, causing scalding hot contents to erupt from the pot when opened;

              b) The Instant Pot was manufactured such that the lid could be opened while still
                 under pressure, causing scalding hot contents to erupt from the pot when
                 opened;

              c) The Instant Pot did not comply with applicable industry standards, including
                 UL, ASTM, and ANSI standards;

              d) The Instant Pot’s website states in reference to the “Safety Lid Lock” that,
                 “[w]hen cooker is pressurized, the lid will automatically lock to prevent
                 opening the cooker. Do not attempt to force the lid open while the cooker is
                 pressurized[,]” when in fact the lid could be opened when the pot is under
                 pressure, causing scalding hot contents to erupt from the pot when the lid is
                 opened.

              e) YouTube videos created by Instant Brands, Inc. state that users do not need to
                 be afraid of it, that it “is not going to explode,” and that the lid cannot be opened
                 once the pot is under pressure, when in fact the lid could be opened when the
                 pot is under pressure, causing scalding hot contents to erupt from the pot when
                 the lid is opened.

              f) The Instant Pot’s User Manual states, “[o]nce pressurized, lid will lock[,]”
                 when in fact the lid could be opened when the pot is under pressure, causing
                 scalding hot contents to erupt from the pot when the lid is opened;

              g) The Instant Pot was designed such that the float valve could be in the down
                 position when the contents were still under pressure, rendering the safety
                 feature of locking the lid ineffective, causing scalding hot contents to erupt from
                 the pot when the lid was opened;

              h) The Instant Pot was manufactured such that the float valve could be in the down
                 position when the contents were still under pressure, rendering the safety



                                                12
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 13 of 26




                    feature of locking the lid ineffective, causing scalding hot contents to erupt from
                    the pot when the lid was opened;

                i) The Instant Pot was not adequately tested before distribution and sale;

                j) The Instant Pot marketing, instructions, and packaging, misrepresented its
                   safety characteristics and the inability to open the lid when the pot was under
                   pressure, when in fact it could be opened under pressure; and

                k) Other dangerous conditions of the Instant Pot that may be identified in the
                   course of discovery.

        53.     The defectiveness and unreasonably dangerous condition of the Instant Pot were

direct and proximate causes of minor Plaintiff N.G.’s severe and permanent injuries, as previously

set forth herein.

        54.     Defendants are strictly liable to Plaintiffs for designing, manufacturing, and failing

to warn of the dangers of a defective and unreasonably dangerous product. The inherent risks

associated with the Instant Pot outweighed the benefits of its use, as a safer alternative design was

economically and technologically feasible at the time the product left the control of Defendants.

        55.     Alternatively, the Instant Pot “malfunctioned” as that term is used in Ducko v.

Chrysler Motors Co., 639 A.2d 1204 (Pa. Super 1994) (citing Rogers v. Johnson & Johnson

Products, Inc., 565 A.2d 751, 754 (Pa. 1989)).

        56.     As such, Plaintiffs are entitled to recover for minor Plaintiff N.G.’s injuries.

        WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                         COUNT II
                         STRICT LIABILITY – FAILURE TO WARN
                            Minor Plaintiff N.G. v. All Defendants




                                                  13
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 14 of 26




       57.      Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

       58.      At all relevant times hereto, Defendants knew or should have known of the

substantial dangers and inherent risks of burn injury involved in the reasonably foreseeable use of

the Instant Pot.

       59.      Defendants knew or should have known that the substantial dangers and inherent

risks of burn injury involved in the reasonably foreseeable use of the Instant Pot were not readily

recognizable to an ordinary consumer or user and that such person would use the Instant Pot

without inspection for defects.

       60.      Defendants knew or should have known of the foreseeable risk of burn injury

inherent in the design of the Instant Pot.

       61.      Defendants acted negligently and recklessly by failing to provide necessary safety

materials and failing to adequately warn of the substantial dangers and known and foreseeable risk

of burn injury, by failing to provide adequate warnings regarding one or more of the following:

                a) The Instant Pot’s lid could be opened while still under pressure, causing
                   scalding hot contents to erupt from the pot when opened, and that serious injury
                   could result from opening under pressure;

                b) The Instant Pot may still be under pressure even though certain functionalities,
                   like the float valve, and indicators, like the screen display, might indicate that
                   the pot is not under pressure, and that serious injury could result from opening
                   under pressure; and

                c) Other dangerous conditions of the Instant Pot that may be identified in the
                   course of discovery.

       62.      Any such safety material and/or warning that may have been provided and/or

attached to the Instant Pot was inadequate, nullified, or rendered ineffective by contrary

representations made by Defendants regarding the safety of the Instant Pot.




                                                 14
           Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 15 of 26




          63.   As a result of Defendants’ recklessness and failure to adequately warn, Plaintiffs

neither knew nor had reason to know about the existence of defects in the Instant Pot, as previously

set forth herein.

          64.   At all relevant times hereto, Plaintiffs used the Instant Pot in a reasonably

foreseeable manner.

          65.   Defendants’ failure to warn of the substantial dangers and inherent risks of burn

injury associated with the reasonably foreseeable use of the Instant Pot was the direct and

proximate cause of minor Plaintiff N.G.’s severe and permanent injuries, as previously set forth

herein.

          66.   Defendants are strictly liable for failing to warn consumers and users of the

substantial dangers and inherent risks of burn injury associated with the reasonably foreseeable

use of the Instant Pot.

          67.   As such, Plaintiffs are entitled to recover for minor Plaintiff N.G.’s injuries.

          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                          COUNT III
                                        NEGLIGENCE
                              Minor Plaintiff N.G. v. All Defendants

          68.   Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

          69.   At all relevant times hereto, Defendants owed a duty to consumers to use reasonable

care in the way they designed, manufactured, marketed, sold, and distributed the Instant Pot.




                                                  15
        Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 16 of 26




       70.     At all relevant times hereto, Defendants knew or should have known of the

foreseeable risk of burn injury inherent in the Instant Pot.

       71.      Defendants breached the duty of care they assumed to consumers and were

negligent, careless, and reckless in designing, manufacturing, marketing, selling, and distributing

the Instant Pot in one or more of the following respects:

               a) The Instant Pot was designed such that the lid could be opened while still under
                  pressure, causing scalding hot contents to erupt from the pot when opened;

               b) The Instant Pot was manufactured such that the lid could be opened while still
                  under pressure, causing scalding hot contents to erupt from the pot when
                  opened;

               c) The Instant Pot failed to warn that the lid could be opened while still under
                  pressure, causing scalding hot contents to erupt from the pot when opened;

               d) The Instant Pot did not comply with applicable industry standards, including
                  UL, ASTM, and ANSI standards;

               e) The Instant Pot’s website states in reference to the “Safety Lid Lock” that,
                  “[w]hen cooker is pressurized, the lid will automatically lock to prevent
                  opening the cooker. Do not attempt to force the lid open while the cooker is
                  pressurized[,]” when in fact the lid could be opened when the pot is under
                  pressure, causing scalding hot contents to erupt from the pot when the lid is
                  opened.

               f) YouTube videos created by Instant Brands, Inc. state that users do not need to
                  be afraid of it, that it “is not going to explode,” and that the lid cannot be opened
                  once the pot is under pressure, when in fact the lid could be opened when the
                  pot is under pressure, causing scalding hot contents to erupt from the pot when
                  the lid is opened.

               g) The Instant Pot’s User Manual states, “[o]nce pressurized, lid will lock[,]”
                  when in fact the lid could be opened when the pot is under pressure, causing
                  scalding hot contents to erupt from the pot when the lid is opened;

               h) The Instant Pot was designed such that the float valve could be in the down
                  position when the contents were still under pressure, rendering the safety
                  feature of locking the lid ineffective, causing scalding hot contents to erupt from
                  the pot when the lid was opened;




                                                 16
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 17 of 26




                i) The Instant Pot was manufactured such that the float valve could be in the down
                   position when the contents were still under pressure, rendering the safety
                   feature of locking the lid ineffective, causing scalding hot contents to erupt from
                   the pot when the lid was opened;

                j) The Instant Pot was not adequately tested before distribution and sale; and

                k) The Instant Pot marketing, instructions, and packaging, misrepresented its
                   safety characteristics and the inability to open the lid when the pot was under
                   pressure, when in fact it could be opened under pressure;

                l) Other dangerous conditions of the Instant Pot that may be identified in the
                   course of discovery.

       72.      Defendants’    negligence,     carelessness,   and    recklessness    in    designing,

manufacturing, marketing, selling, and distributing the Instant Pot were the direct and proximate

cause of minor Plaintiff N.G.’s severe and permanent injuries, as previously set forth herein.

       73.      As such, Plaintiffs are entitled to recover for minor Plaintiff N.G.’s injuries.

       WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                       COUNT IV
                     NEGLIGENT/RECKLESS MISREPRESENTATION
                          Minor Plaintiff N.G. v. All Defendants

       74.      Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

       75.      At all relevant times hereto, Defendants knew or should have known of the

foreseeable risk of burn injury inherent in the Instant Pot.

       76.      Defendants negligently and recklessly misrepresented material facts regarding the

safety of the Instant Pot in one or more of the following respects:




                                                  17
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 18 of 26




               a) Marketing the Instant Pot as safe;

               b) Marketing the Instant Pot by telling consumers and users that the pot is “not
                  going to explode” even though Instant Pots are, in fact, prone to exploding and
                  flying open, causing their scalding hot contents to erupt from therein;

               c) Marketing the Instant Pot in a way that consumers and users would believe that
                  the lid could not be opened while still under pressure;

               d) Failing to warn that the lid could be opened while still under pressure, causing
                  scalding hot contents to erupt from the pot when opened;

               e) failing to issue any post-sale modifications or additional warnings in an effort
                  to eliminate the unreasonably dangerous nature of the Instant Pot, which was
                  reasonably foreseeable; and

               f) Other misrepresentations regarding the Instant Pot that may be identified in the
                  course of discovery.

       77.     Defendants knew or should have known that consumers and users, including

Plaintiffs, would accept the material misrepresentations made regarding the Instant Pot’s safety as

true and accurate.

       78.     Defendants knew or should have known that consumers, including Plaintiffs, would

rely on the material misrepresentations made regarding the Instant Pot’s safety when deciding

whether to purchase and use it.

       79.     Defendants made material misrepresentations regarding the safety of the Instant Pot

with the intent to induce consumers, including Plaintiffs, to purchase and use it.

       80.     Plaintiffs justifiably relied on Defendants’ material misrepresentations regarding

the safety of the Instant Pot when deciding whether to use it on September 18, 2020.

       81.     As a direct and proximate result of Defendants’ material misrepresentations, minor

Plaintiff N.G. suffered severe and permanent injuries while Brittany Gonzalez was using the

Instant Pot in a reasonably foreseeable manner, as previously set forth herein. As such, Plaintiffs

are entitled to recover for minor Plaintiff N.G.’s injuries.



                                                  18
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 19 of 26




       WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                          COUNT V
                           BREACH OF EXPRESS WARRANTY
                          Minor Plaintiff N.G. v. Instant Brands, Inc.

       82.      Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

       83.      Instant Brands, Inc. expressly warranted that its Instant Pot pressure cookers were

safe and effective to members of the consuming public, including Plaintiffs.

       84.      More specifically, Defendants expressly warranted that the lids of the Instant Pot

pressure cooker could not be removed while the unit remained pressurized.

       85.      Indeed, Instant Brands, Inc.’s warranties consisted of one or more of the following:

                a) the Instant Pot website claims the Instant Pot contains the following safety
                   features:

                   x   Steam Release – Releases excess pressure by venting steam through the steam
                       release valve/handle.

                   x   Anti-Block Shield – A stainless steel cover which prevents food particles from
                       entering the steam release pipe, reducing the risk of blockages.

                   x   Safety Lid Lock – When cooker is pressurized, the lid will automatically lock to
                       prevent opening the cooker. Do not attempt to force the lid open while the cooker
                       is pressurized.

                   x   Lid Position Detection – If the lid is not in a safe position for pressure cooking, the
                       cooker will not allow cooking to begin.

                   x   Automatic Temperature Control – Regulates heating to ensure the inner pot remains
                       within a safe temperature range, based on the program.

                   x   Overheat (Burn) Protection – Overheating may occur if:


                                                 19
Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 20 of 26




       o After Sautéing, inner pot has not been deglazed— food is stuck to the bottom

       o The pressure cooker is being operated without sufficient cooking liquid

       o The inner pot is not making full contact with the heating element

       o The inner pot encounters a heat distribution issue, such as when starch accumulates
         on the bottom of the inner pot.

           The cooker will reduce the risk of burning food by lowering the heat output.

       x   Automatic Pressure Control – Maintains working pressure levels. Suspends heating
           if pressure exceeds pressure level limits.

       x   Electrical fuse – Cuts off power if the electrical current exceeds safety limits.

       x   Thermal Fuse – Cuts off power if the internal temperature exceeds safety limits.

       x   Leaky Lid Detection – If there is steam leakage from the lid (such as, sealing ring
           not installed, or steam release handle being in “Venting” and not “Sealing”
           position) the cooker will not pressurize. Loss of steam may cause food to burn. The
           cooker monitors the pre-heating time and lowers heat output if working pressure is
           not reached within 40 minutes.

       x   Self-Diagnostic – Scans components for errors. Displays error codes on-screen.

    b) The Instant Pot User Manual, which was written and distributed by Instant
       Brands, Inc., states that the “[o]nce pot is pressurized, lid will lock.”

    c) A YouTube video on Instant Pot’s YouTube page entitled “Getting to Know
       Your New Instant Pot IP-DUO” states as follows:

       x   “The first thing you need to know about your IP-DUO is that you don’t
           need to be afraid of it, as many people are afraid of stovetop pressure
           cookers.”

       x   “With 10 safety features built in, you can use your Instant Pot with
           confidence, knowing that it is not going to explode.”

       x   “In addition, keep in mind that your Instant Pot operates at relatively low
           pressures of 11 to 12 psi or lower, depending on the pressure setting that
           you use.”

    d) In a similar video entitled on Instant Pot’s YouTube page entitled “Introducing
       Instant Pot IP-DUO series electric pressure cooker,” spokesperson Laura


                                     20
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 21 of 26




                    Pazzaglia, boasts Instant Pot’s safety, stating that “ once the lid is locked, and
                    the contents are under pressure, there is no way to open the pressure cooker.

        86.     Instant Brands, Inc.’s Instant Pot pressure cookers do not conform to these express

representations because the lid can be removed using normal force while the Instant Pots remain

pressurized, making it not safe for use by consumers.

        87.     Therefore, Instant Brands, Inc. breached their express warranties to the consuming

public, including, but not limited to, Plaintiffs.

        88.     As a direct and proximate result of Instant Brands, Inc.’s breach of express

warranties, minor Plaintiff N.G. suffered the injuries set forth herein, entitling Plaintiffs to

damages.

        WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                COUNT VI
 BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
                     Plaintiffs v. Instant Brands, Inc.

        89.     Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

        90.     Instant Brands, Inc. designed, manufactured, marketed, distributed, supplied, and

sold its Instant Pot pressure cookers with an implied warranty that they were fit for the particular

purpose of cooking quickly, efficiently, and safely, knowing that consumers would rely on Instant

Brands, Inc’s skill and/or judgment to furnish suitable goods.

        91.     Members of the consuming public, including consumers such as Brittany Gonzalez,

were the intended third-party beneficiaries of the warranty.



                                                     21
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 22 of 26




        92.      Instant Brands, Inc.’s Instant Pot pressure cookers were not fit for the particular

purpose as a safe means of cooking, due to the unreasonable risks of bodily injury associated with

their use.

        93.      Plaintiffs in this case reasonably and justifiably relied on Instant Brands, Inc.’s

representations that its Instant Pot pressure cookers were a quick, effective, and safe means of

cooking.

        94.      Instant Brands, Inc. breached the implied warranty of fitness for a particular

purpose, which was the direct and proximate cause of minor Plaintiffs’ injuries and damages.

        WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                       COUNT VII
                BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                            Plaintiffs v. Instant Brands, Inc.

        95.      Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

        96.      At the time Instant Brands, Inc. designed, manufactured, marketed, distributed,

supplied, and sold its Instant Pot pressure cooker to Plaintiffs in this case, Instant Brands, Inc.

warranted that its Instant Pot pressure cookers were merchantable and fit for the ordinary purposes

for which they were intended.

        97.      Members of the consuming public, including consumers such as Plaintiffs, were

intended third-party beneficiaries of the warranty.




                                                 22
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 23 of 26




        98.     Instant Brands, Inc.’s Instant Pot pressure cookers were not merchantable and fit

for their ordinary purposes, because they had the propensity to lead to the serious personal injuries

like those described herein.

        99.     Brittany Gonzalez purchased her Instant Pot pressure cooker with the reasonable

and justifiable expectation that it was properly designed and manufactured, free from defects of any

kind, and that it was merchantable and safe for its intended, foreseeable use of cooking.

        100.    Instant Brands, Inc. breached this implied warranty of merchantability, which was

the direct and proximate cause of minor Plaintiffs’ injuries and damages.

        WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                               COUNT VIII
 VIOLATION OF PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
                           PROTECTION LAW
                    73 PA. CONS. STAT. § 201-1, et seq.
                  Brittany Gonzalez v. Instant Brands, Inc.

        101.    Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

        102.    At the time Instant Brands, Inc. designed, manufactured, marketed, distributed,

supplied, and sold its Instant Pot pressure cookers, Instant Brands, Inc. represented that these

products had certain benefits that they, in fact, did not have.

        103.    At the time Instant Brands, Inc. designed, manufactured, marketed, distributed,

supplied, and sold its Instant Pot pressure cookers, Instant Brands, Inc. represented that these

products are of a quality that they, in fact, are not.




                                                   23
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 24 of 26




       104.    Instant Brands, Inc. violated the Unfair Trade Practices and Consumer Protection

Law, giving rise to a cause of action to Plaintiff Brittany Gonzalez, as a purchaser of an Instant

Pot, in one or more of the following respects:

               a) Instant Brands, Inc. warranted and represented that its Instant Pot pressure
                  cookers were safe and free of defects in materials and workmanship and that
                  they possessed “Safety Features,” which influenced reasonable consumers
                  including Brittany Gonzalez’s decision whether to purchase the Instant Pot
                  pressure cookers; and

               b) Instant Brands, Inc. warranted and represented that its Instant Pot pressure
                  cookers would not be able to be opened when the pot was under pressure and
                  that the lid would lock when the pot was under pressure, which was not true.

       105.    Instant Brands, Inc.’s failure to warn of its Instant Pot pressure cookers’ defects was

a material omission that would influence a reasonable consumer’s decision whether to purchase its

products.

       106.    Brittany Gonzalez was aware of Instant Brands, Inc.’s representations regarding the

characteristics, qualities, and standards of the Instant Pot pressure cooker due to the representations

contained in the User Manual, website, and YouTube videos, and other promotional materials of

Instant Brands, Inc. relating to the Instant Pot pressure cookers.

       107.    Brittany Gonzalez relied on the claimed truth of Instant Brands, Inc.’s

representations and warranties concerning the Instant Pot pressure cookers, and she suffered

personal and property damages as result of this reliance, as set forth herein.

       108.    Had Brittany Gonzalez been adequately warned concerning the likelihood that the

Instant Pot pressure cooker’s lids could be removed while pressurized, she would have taken steps

to avoid damages by, among other things, not purchasing this product.

       109.    As a result of these violations of consumer protection laws, Brittany Gonzalez has

incurred and will continue to incur severe emotional distress and pecuniary expenses related to her




                                                  24
         Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 25 of 26




own treatment and, separately, her daughter’s treatment for severe physical and emotional injuries

of her own, for which Instant Brands, Inc. is liable.

       WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.

                                    COUNT IX
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                       Brittany Gonzalez v. Instant Brands, Inc.

       110.     Plaintiffs incorporate by reference all of the above paragraphs as though set forth

fully herein.

       111.     Plaintiff Brittany Gonzalez was present in the zone of danger with minor-Plaintiff

N.G. during her incident giving rise to this Complaint, and its aftermath, and witnessed the severe

burn injuries that minor Plaintiff N.G. sustained.

       112.     More specifically, Brittany Gonzalez witnessed the Instant Pot blow open and its

scalding hot contents erupt out of the device with great force, striking her toddler in the face, neck,

shoulder, arm, and leg, which occurred as a result of the negligence, carelessness, and recklessness

of Defendants as previously set forth herein, and the consequences of that negligence, carelessness,

and recklessness, including N.G.’s severe burn injuries, as previously set forth.

       113.     The trauma and shock of Brittany Gonzalez’s contemporaneous observance of the

events previously set forth herein caused Brittany Gonzalez to suffer in the past, and will continue

to cause her to suffer in the future, severe emotional and psychological distress and injuries, all of

which have manifested physically, including but not limited to depression, nightmares, stress,

anxiety, and physical and psychological ailments.




                                                  25
        Case 2:21-cv-00754-CCW Document 1 Filed 06/08/21 Page 26 of 26




       WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants, jointly

and severally, with all Defendants named herein, for compensatory and punitive damages, in a

sum in excess of seventy-five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

post-judgment interest and costs.




                                                   KLINE & SPECTER, P.C.


                                            By:    ____________________________________
                                                    ________
                                                          _ _________
                                                   SHANIN SPECTER, ESQUIRE
                                                   BENJAMIN O. PRESENT, ESQUIRE
                                                   Attorney I.D. Nos. 40928 / 322682
                                                   1525 Locust Street, 19th Floor
                                                   Philadelphia, PA 19102
                                                   215-772-1000
                                                   Attorneys for Plaintiffs




                                              26
